In this court appellant assumes the burden of showing that error intervened in the proceedings of the trial court. Error is not presumed, but must appear from the record presented to us.
In this case the only error assigned is that the trial court erred in overruling the motion made in the court below for a new trial. The grounds of the motion were that the verdict was contrary to the law of the case, inadequate damages, and not sustained by a preponderance of the evidence.
The record informs us that it contains "the substance of the testimony." This is not equivalent of saying that it contains all of the evidence that was before the trial court. For that reason, laying aside all other considerations, this record does not disclose that there was any error in the rulings on the motion. We cannot review that which is not before us. We have no means of knowing whether there was other evidence or not, and, if there was what it was.
The judgment of the court below is affirmed.
Affirmed.